IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
MICHAEL TURZIAK, )
Plaintiff, §

v. § No. 05 C 1719

MASTERFOODS USA, INC., §
Defendant. §
MEMORANDUM

Masterfoods USA, a division of Mars, Incorporated (“Mars,”
incorrectly sued as “Masterfoods USA, lnc.”) has filed its Notice
of Removal to bring this action, brought against it by Michael
Turziak (“Turziak”), from the Circuit Court of Cook County to
this District Court. This memorandum is issued sua sponte to
address one aspect of the Notice and the propriety of the removal
itself.

As Notice IB reflects, Mars’ counsel has deliberately
avoided compliance with this District Court's LR 81.2, based on
(l) some aspects of the opinion in Rubel v. Pfizer, Inc., 361
F.Bd 1016 (7th Cir. 2004) and {2) the good faith belief that the
amount in controversy satisfies the over-$?B,OOO floor required
to establish federal diversity jurisdiction (in that respect,
Notice ITl and 2 have properly addressed the diversity-of-
citizenship issue as between the parties). Although that course
of conduct runs counter to the still-extant LR 81.2, this Court

will not remand this case to the state court for that reason-~a

 

ruling that would most likely occasion a proper removal farther
down the line at the cost to Mars of another $250 filing fee.1
Accordingly this Court is simply issuing its customary
initial scheduling order contemporaneously with the issuance of
this memorandum. But if Turziak, either on his own motion or in
response to a discovery request by Mars, were hereafter to advise
that it was never his intention to seek damages in excess of
$75,000 (Complaint IS and its Ex. A speak of seeking damages in
excess of $50,000, an assertion included to fit certain
provisions of the Illinois court rules), this Court would be
constrained to remand this action to the Circuit Court for lack

of subject matter jurisdiction.

Milton I. Shadur
Senior United States District Judge

 

Date: March 30, 2005

 

1 Like Mars and its counsel, this Court regards it as

highly probable that the incident described in the Complaint
connotes a claim well in excess of the requisite jurisdictional
amount, something that Turziak and his counsel have been barred
from asserting in the Complaint because of an lllinois statutory
restriction. But the purpose of LR 81.2 has been and remains to
create a level playing field between plaintiffs and defendants in
the removal context, under which a plaintiff who wishes to remain
in the state court system is free to advance a more modest claim.
However improbable that may be in this instance, no plaintiff
should be deprived of that opportunity by the teaching of some
Seventh Circuit decisions that would prohibit any post-removal
submissions by plaintiffs along those lines.

2

